DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 5 recites "a size of the second intake port is equal to or larger than a size of the heat sink in a direction orthogonal to the rotation axis", however, the size dimension is not specified in the claim. It is unclear if the size claimed is referring to an area, a length, a width, or a portion of the respective second intake port and heat sink. Claim 6 is rejected due to its dependence on claim 5.
Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 7 
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 9 recites "the exhaust port is long in the first axis direction" and "the fin is long in the first axis direction", however, the term "long" is a relative term which renders the claim indefinite.  The term "long" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Höjer et al. (US 2015/0192332) in view of Kumano et al. (US 2006/0039107).
	Regarding claim 1, Höjer discloses a thermoelectric generation device comprising a thermoelectric generation module ([0054]); a fan which is rotatable about a rotation axis and is disposed on one side of the thermoelectric generation module in a first axis direction parallel to the rotation axis (shown in Fig. 3); a cover member which includes a facing plate on one side of the fan in the first axis direction and faces the fan and a side plate which is disposed around the fan from the one side of the fan toward the other side thereof (shown in annotated Fig. 3 below); a first intake port which is provided in the facing plate ([0042]; shown in annotated Fig. 3 below); and an exhaust port which is provided in the side plate and is disposed on the other side with respect to the fan in the first axis direction ([0044]; Figure 3).
	Höjer does not explicitly disclose a second intake port which is provided in the side plate and of which at least a portion is disposed on the one side with respect to the fan in the first axis direction.
	Kumano discloses a cover member for a cooling fan of an electronic device and further discloses an air intake structure which includes air intake vents in the side portion and the top portion of the air intake frame ([0045]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a side air intake port, as disclosed in Kumano, in the apparatus of Höjer because, as taught by Kumano, with this arrangement, external air having the same temperature as room temperature is directly supplied to the cooling fan ([0045]). Additionally, as evidenced by Kumano, including a side air intake port in addition to a top air intake port amounts to the use of a known configuration in the art, and one of ordinary skill would have a reasonable expectation of success when including a side air intake port in the apparatus of Höjer based on the teaching of Kumano.
[AltContent: arrow][AltContent: textbox (second side plate)][AltContent: arrow][AltContent: textbox (fourth side plate)][AltContent: arrow][AltContent: textbox (third side plate)][AltContent: textbox (first side plate)][AltContent: arrow][AltContent: arrow][AltContent: arrow]	[AltContent: textbox (first intake port)][AltContent: textbox (facing plate)]
    PNG
    media_image1.png
    613
    494
    media_image1.png
    Greyscale

	Regarding claim 2, modified Höjer discloses all the claim limitations as set forth above. Modified Höjer further discloses the second intake port faces each of a first space between an inner surface of the facing plate and the fan, and a second space between an inner surface of the side plate and the fan (the second intake port of modified Höjer, as set forth above, necessarily faces a space between an inner surface of the facing plate and the fan, and a space between an inner surface of the side plate and the fan (the limitation "faces" does not require a particular plane which is shared by both the space and the intake port).
	Regarding claim 3, modified Höjer discloses all the claim limitations as set forth above. Modified Höjer further discloses the second intake port has one side end and the other side end in the first axis direction (the second intake port of modified Höjer, as set forth above, necessarily has side ends in the first axis direction), and the other side end of the second intake port is disposed on the one side with respect to the one side end of the fan in the first axis direction (the other side end of the second intake port of modified Höjer, as set forth above, is necessarily disposed on the one side with respect to the one side end of the fan in the first axis direction; it is noted that the term "disposed on" does not require direct physical contact or the absence of intermediate structural components).
	Regarding claim 4, modified Höjer discloses all the claim limitations as set forth above. Modified Höjer further discloses a heat sink which is disposed between the thermoelectric generation module and the fan in the first axis direction (Höjer - [0042]) and has a heat radiating plate which is connected to one side end surface of the thermoelectric generation module (Höjer - 206 in Fig. 5); and a heat receiving plate which is connected to the other side of the thermoelectric generation module in the first axis direction (Höjer - 228 in Fig. 5).
	Regarding claim 5, modified Höjer discloses all the claim limitations as set forth above.
	With regard to the limitation "a size of the second intake port is equal to or larger than a size of the heat sink in a direction orthogonal to the rotation axis", such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
	Additionally, as the size of the apparatus and the efficiency of operation are variables that can be modified, among others, by adjusting said size of the heat sink, with said size and material cost of the apparatus and operation efficiency both increasing as the size of the heat sink is increased, the precise size of the heat sink would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed size of the heat sink cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the size of the heat sink in the apparatus of modified Höjer to obtain the desired balance between the size and material cost of the apparatus and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
	Regarding claim 6, modified Höjer discloses all the claim limitations as set forth above. Modified Höjer further discloses the side plate includes a first side plate, a second side plate which is disposed with a gap with respect to the first side plate in a second axis direction orthogonal to the rotation axis (Höjer - shown in annotated Fig. 3 above), a third side plate which is disposed between the first side plate and the second side plate and connected to the first side plate and the second side plate (Höjer - shown in annotated Fig. 3 above), and a fourth side plate which is disposed with a gap with respect to the third side plate in a third axis direction orthogonal to the first axis direction and the second axis direction and connected to the first side plate and the second side plate (Höjer - shown in annotated Fig. 3 above), and the second intake port is provided in at least one of the first side plate, the second side plate, the third side plate, and the fourth side plate (set forth in Höjer modified by Kumano as set forth above).
	Regarding claim 7, modified Höjer discloses all the claim limitations as set forth above. Modified Höjer further discloses the exhaust port has one side end and the other side end in the first axis direction ([0044]; Figure 3), the heat sink has one side end and the other side end in the first axis direction (heat sink shown in Fig. 3), and the one side end of the exhaust port is disposed on the other side with respect to the one side end of heat sink in the first axis direction (the limitation does not specify the relative positions of the one side end and the other side end along the first axis direction, therefore, the one side end of the exhaust port of Höjer, shown in Fig. 3, is disposed on the other side with respect to the one side end of the heat sink in the first axis direction).
	Regarding claim 8, modified Höjer discloses all the claim limitations as set forth above. Modified Höjer further discloses a heat sink has a fin connected to a support surface of the heat radiating plate (Höjer - 206 in relation to 204 in Fig. 5; note: the term "connected" does not require direct physical contact or the absence of intermediate components), the one side of the heat sink includes a tip of the fin (Höjer - 204 in Fig. 5), and the other side end of the exhaust port is disposed on the other side with respect to the support surface of the heat radiating plate in the first axis direction (Höjer - exhaust port shown in relation to heat sink in Fig. 3).
	Regarding claim 9, modified Höjer discloses all the claim limitations as set forth above. Modified Höjer further discloses the exhaust port is long in the first axis direction (Höjer - [0044]; Fig. 3; note: the claim does not specify the length in the first axis direction), and a plurality of the exhaust ports are provided in a direction orthogonal to the rotation axis (Höjer - Fig. 3), the fin is long in the first axis direction (Höjer - shown in Fig. 3), and a plurality of fins are provided in the direction orthogonal to the rotation axis (Höjer - shown in Fig. 3), 
	Modified Höjer does not explicitly disclose a center line of the cover member between the adjacent exhaust ports and a center line of the fin coincide with each other in the direction orthogonal to the rotation axis, and an interval between the exhaust ports is an integral multiple of an interval between the fins; however, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
	It is also noted that with regard to the shape of the exhaust port, it has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAMIR AYAD/Primary Examiner, Art Unit 1726